Citation Nr: 1742577	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to December 18, 2015, and a rating in excess of 40 percent from that date, for chronic lumbar strain.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), previously rated as panic disorder without agoraphobia and as anxiety disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to July 1992 and from December 2004 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2010, July 2010, and October 2013 rating decisions.

In the June 2010 rating decision, the RO, inter alia, reduced the rating for the Veteran's chronic lumbar strain from 20 to 10 percent, effective March 7, 2010.  The Veteran filed a notice of disagreement (NOD) in August 2010, and a statement of the case (SOC) was issued in October 2011.  Later in October 2011, the RO issued a rating decision changing the effective date of the reduction in rating from March 7, 2010 to May 7, 2010 (the date of a VA examination).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) [hereinafter "VA Form 9"] in November 2011.

In the July 2010 rating decision, the RO denied service connection for PTSD.  The Veteran filed an NOD in October 2010 and an SOC was issued in September 2011.  The Veteran filed a substantive appeal (via a VA Form 9) in November 2011.

In the October 2013 rating decision, the RO, inter alia, continued a 50 percent disability rating for service-connected panic disorder without agoraphobia.  The Veteran filed an NOD in October 2013 and an SOC was issued in April 2014.  The Veteran filed a substantive appeal (via a VA Form 9) in June 2014.

In January 2015, the Veteran testified during a Board videoconference hearing.  A transcript of the hearing is associated with the claims file. 

In May 2015, the Board, inter alia, remanded the lumbar spine and psychiatric claims to the agency of original jurisdiction (AOJ) for additional development.  

Regarding the characterization of the appeal as to the evaluation of the lumbar strain, as noted previously, a veteran is presumed to seek the maximum available benefit for a disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Significantly, the RO's action in June 2010 was prompted by the Veteran's claim for an increased rating for his back disorder in February 2010.  Furthermore, in July 2013 correspondence, the Veteran reported that his back disorder had "gotten worse," and during the January 2015 Board hearing, he testified that his back disorder was getting worse.  Thus, the Board determined that the Veteran was not only appealing the reduction, but was seeking a higher rating.  As such, the Board recharacterized the appeal to encompass restoration of the disability rating and an increased rating for the Veteran's lumbar spine strain.  In its decision, the Board found that restoration of the 20 percent rating for chronic low back strain was warranted.  [In an August 2015 rating decision, the RO effectuated the Board's decision, restoring a 20 percent rating for the lumbar spine strain, effective May 7, 2010.]

Also in January 2015, the Board remanded to the AOJ the matter of a rating in excess of 20 percent for lumbar strain.  After accomplishing further action on remand, in a January 2016 rating decision, the AOJ increased the disability rating for the lumbar spine strain to 40 percent, effective December 18, 2015.  The AOJ continued to deny the disability ratings higher than those already assigned for the lumbar spine and psychiatric claims (as reflected in a January 2016 supplemental statement of the case (SSOC), and returned the remaining matters on appeal to the Board for further appellate consideration.

Inasmuch as higher ratings for the lumbar spine disability are assignable before and after December 18, 2015, the Board has characterized the claim involving a lumbar spine strain to encompass the matters of a higher rating at each stage (as reflected on the title page).  See Hart, supra, and AB, supra.  

In October 2016, the Board again remanded the claims remaining on appeal to the AOJ for further development.  

In July 2017, the AOJ granted service connection for PTSD, which had previously been on appeal before the Board, and included PTSD with the Veteran's service-connected psychiatric disability, previously characterized as panic disorder without agoraphobia.  

In July 2017, the AOJ also issued an SSOC, which continued to deny a rating in excess of 20 percent for chronic lumbar strain from February 22, 2010 to December 17, 2015, and in excess of 40 percent from December 18, 2015; and which denied a rating in excess of 50 percent for PTSD, previously rated as panic disorder without agoraphobia and as anxiety disorder.  Thereafter, the AOJ returned the remaining matters on appeal to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems. 

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In this regard, the Veteran's claim for higher ratings for service-connected chronic lumbar strain require further examination in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if applicable, with range of motion measurements of the opposite undamaged joint. 

Here, the range of motion testing results pertaining to  the Veteran's service-connected lumbar spine disability documented in the medical reports of record-to include the most recent December 2015 VA examination report-do not meet the requirements of section 4.59 as emphasized in Correia.  Specifically, the December 2015 examiner did not address whether the range of motion testing of the lumbar spine was conducted in active or passive motion, or on weight-bearing or nonweight-bearing (as appropriate).  Therefore, further examination of the thoracolumbar spine to obtain necessary findings is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in the denial of the claim for a higher rating.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

The Board further notes that, relevant to both remaining claims, it appears there may be relevant records outstanding.  Therefore, prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since July 2017. 

In addition, the Board notes that in connection with the prior remand, the AOJ inquired whether the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  The inquiry report indicated that the Veteran had applied for SSA disability benefits, but the claim was denied.

Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the Veteran's SSA claim have not yet been obtained and may be relevant to both matters on appeal.  As such, a remand is necessary to allow the AOJ to undertake appropriate action to obtain any outstanding SSA records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each claim should include continurd consideration of whether any, or any further, staged rating of the disability is warranted. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities, obtain the following records: 

a) all outstanding records of VA evaluation and/or treatment of the Veteran dated since July 2017; and
b) any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s).

All records/responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to any of the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his service-connected lumbar spine disability by an appropriate medical professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain weakness, excess fatigability, and/or incoordination, on repeated use or during flare-ups; such loss should be expressed in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally, the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's back disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.


All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each remaining claim on appeal light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating of the disability is appropriate). 

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


